DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed July 27, 2022 has been entered. No new matter has been added.
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8 – 10, 16, and 16 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0078493).
Regarding Claims 1 and 20:
Kim et al. teaches a diagnostic method for an oil piston cooling jet valve of an oil pressure system of an internal combustion engine of a motor vehicle, the method comprising: driving the OPCJ valve (26) to detect oil pressure diagnostic data (30) if multiple enabling conditions have been met (S110); and determining whether an oil pressure measuring point is within a predefined oil pressure measuring point range (S110, S210, and see paragraph 0030), wherein the multiple enabling conditions comprising: a presence of a stationary operation of the internal combustion engine (paragraphs 0007, 0047, after engine start and when ignition is off); a presence of a predetermined operating range (via 200); a presence of an oil temperature within a predetermined oil temperature range (via 32, paragraph 0012 describes preset temperature range); a prevention (paragraphs 0012 – 0016 describe closing the oil jet valve 400 based on diagnostics related to oil pressure and valve failure) of a scheduled driving of the OPCJ valve for regular piston cooling; and prevention of an error of the oil pressure system (paragraphs 0012 – 0016 describes restricting engine operating conditions in response to oil pressure variations).
	Regarding Claim 2:
Kim et al. teaches the oil pressure measuring point is within the predefined oil pressure measuring point range if an oil pressure exceeds a predefined oil pressure threshold value and a point in time at which the oil pressure exceeds the predefined oil pressure threshold value is within a predefined time interval (Figs 2 – 3).
	Regarding Claim 3:
Kim et al. teaches the operating range is represented by at least one of the variables engine rotational speed, engine torque and oil temperature (32, 36).
	Regarding Claim 4:
Kim et al. teaches a stationary operation of the internal combustion engine is present when the engine rotational speed changes within a predefined engine rotational speed range (paragraph 0007, paragraph 0029), the engine torque changes within a predefined engine torque range and/or an angle of the intake camshaft and/or the exhaust camshaft changes in each case within a predefined angle range.
	Regarding Claim 5:
Kim et al. teaches the driving comprises an opening and/or closing of the OPCJ valve (400).
	Regarding Claim 6:
Kim et al. teaches diagnostic device (Figs 1 – 4) for an oil piston cooling jet valve (OPCJ valve) of an internal combustion engine of a motor vehicle, the diagnostic device being configured to carry out the diagnostic method according to claim 1.
	Regarding Claim 8:
Kim et al. teaches a diagnosis result is discarded if the diagnostic method determines that the oil pressure measuring point exceeds the oil pressure threshold value at a point in time which is within a diagnostic event time window and outside the predefined time interval (Figs 2 – 3).
	Regarding Claim 9:
Kim et al. teaches a control unit (500) for a motor vehicle, which comprises a diagnostic device according to claim 6.
	Regarding Claim 10:
Kim et al. teaches a motor vehicle (paragraph 0022) comprising a diagnostic device according to claim 6.
	Regarding Claims 16 -19:
Kim et al. teaches the diagnostic method of claim 1, and due to the “if” condition of the claim, in the scenario this condition does not occur then Kim et al. teaches the claimed invention.

Allowable Subject Matter
Claims 7, 11 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. 
On Pages 8 – 9 of the Remarks, the Applicant argues that Kim et al. does not teach off the limitations of the claim 1. The Examiner disagrees and maintains the rejection because the specific passages and steps from Kim et al. in the previous office action shows the multiple conditions, when the conditions are met, and driving the valve based on these conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747